DETAILED ACTION
This communication is responsive to the RCE filed July 19, 2022. Applicant’s amendments and remarks have been carefully considered.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budnick (US 2012/0024188) in view of Fylling (US 3,801,177).
Budnick discloses a modular autorack system comprising flatcar 109, first and second fixed ends including end door frames 140 and doors coupled/mounted to the flatcar at the first and second ends thereof, and an autorack module being main body in between the end door frames 140 and including a floor panel, and first and second open ends that can be open/closed by the doors in connection with the first and second ends of the flatcar.  
Fylling discloses an autorack module that includes a coupling assembly including coupler 182 on a railcar configured to be coupled to coupler 186 on the autorack module to secure the autorack module on the railcar.
In view of Fylling, it would have been obvious to one of ordinary skill in the art to alternatively use a coupling apparatus including first and second couplers, similar to that taught by Fylling, in the structure of Budnick for performing the expected function thereof, wherein the first coupler on the flatcar and the second coupler on the autorack module are operable to facilitate securing/releasing the autorack module with respect to the flatcar. The structure of Budnick, as modified, is considered to include the combination of features of instant claim 1, wherein the first coupler (similar to coupler 182 of Fylling) on the flatcar has a configuration that is operable to facilitate lifting movement by allowing lifting of the autorack module (i.e., comprising a floor panel, and first and open ends) from to the flatcar, e.g. by retracting the first coupler to release and allow the autorack module to be lifted from the flatcar.
Regarding instant claim 2, consider the doors mounted in door frame 140 of Budnick.
Claims 1, 3-8, and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fylling (US 3,801,177) in view of Titterton (US 4,497,259).
Fylling is described above. The structure of Fylling includes flatcar 22 for carrying four autorack modules 20, which are to be coupled to flatcar 22 by couplers 182, 186. In the structure of Fylling, the two ends of the autorack modules corresponding to the two ends of the flatcar 22 are configured with closed end walls 28 for safety.
Titterton discloses a railcar configured for multi-purpose uses, including for use as a flatcar having bulkheads 13, 14 at the first and second fixed ends of the flatcar for securing loads from moving beyond the ends of the flatcar. In view of Titterton, it would have been obvious to one of ordinary skill in the art to alternatively configure the flatcar of Fylling to include bulkheads at the two ends for securement and safety. Note that since the flatcar of Fylling, as modified, includes bulkheads at the ends of the flatcar, it would have been obvious to one of ordinary skill in the art to construct the autorack modules of Fylling without the closed end walls 28, which are obviously redundant when the flatcar of Fylling, as modified, has already included the end bulkheads for providing necessary safety and protection. The structure of Fylling, as modified, is considered to include the features of instant claim 1, wherein the end bulkheads of the flatcar are readable as parts of the first and second fixed ends, and wherein coupler 182 on the flatcar has a configuration that is operable to facilitate lifting movement by allowing lifting of the autorack module with respect to the flatcar, e.g. by retracting the coupler to release and allow the autorack module to be lifted from the flatcar.
Regarding instant claim 3, the coupler on the flatcar of Fylling includes protruding portion 182 configured to detachably engage recess portion 186 of the autorack module. As to the reversal of the recessed and protruding portions recited in instant claim 4, as an obvious matter of design choice without an invention, it would have been obvious to one of ordinary skill in the art to alternatively reverse the positions of the recessed and protruding portions of the couplers in the structure of Fylling to perform generally the same expected function and achieving generally the same expected advantages thereof.
Regarding instant claims 5 and 6, the structure of Fylling, as modified, is considered to include the features of instant claims 5 and 6, wherein the flatcar includes fixed ends configured with bulkheads, and wherein the coupler, the autorack module, and the flatcar to be operable as recited in the claims, including the first fixed end with the first bulkhead covering the first open end in a first position and uncovering the first open end in a second position.
Regarding instant claims 7-8, consider the autorack module shown in Fig. 1 of Fylling, that include a floor panel, at least one deck, a pair of side panels, and a roof panel.
Regarding instant claim 10, the autorack flatcar of Fylling is configured to accommodate more than one container, e.g. four containers (see the last full paragraph on column 2 of Fylling). Therefore, a length of an autorack module is less than half a distance between the first and second fixed ends, as claimed.
Regarding instant claims 12, consider couplers 182, 186 of Fylling having protruding and recessed portions as claimed. As to the reversal of the recessed and protruding portions recited in instant claim 11, as an obvious matter of design choice without an act of invention, it would have been obvious to one of ordinary skill in the art to alternatively reverse the positions of the recessed and protruding portions of the couplers in the structure of Fylling to perform generally the same expected function and achieving generally the same expected advantages thereof.
Regarding instant claims 14-15, consider the rejections of claims 11-12 above.
Regarding instant claim 18, consider the last full paragraph on column 2 of Fylling, wherein the autorack module/container can be lift off the flatcar by using a crane or a fork lift.
Regarding the method steps removing and placing the autorack modules, engaging and disengaging the coupling apparatuses, and locking and unlocking the autorack modules in desired positions, and loading and unloading, recited in instant claims 13, 16-17 and 19, it is noted that the autorack structure of Fylling, as modified, is configured such that it is operable in a few different ways or sequences of removing, placing, engaging, disengaging, locking and unlocking. As an obvious matter of routine operation, it would have been obvious to one of ordinary skill in the art to selectively operate the structure of Fylling, as modified, in one of the few obvious ways that the structure of Fylling, as modified, is capable of for handling the autorack module and the associated vehicles to be loaded, transported, and unloaded, wherein the rationale for such rejection is supported by KRS - e.g. “Obvious to try” -  choosing from a finite number of identified, predictable solutions. In the instant case it would have been “obvious to try” one of the few obvious possible ways that the structure of Fylling, as modified, can operate to achieve a reasonable expectation of success. As to the instant claimed locking the second autorack module during the operation of loading/unloading the second autorack module with vehicles/automobiles, it would have been obvious to one of ordinary skill in the art to secure/lock autorack module in a stable position during loading/unloading vehicle operations to enhance operational safety, such as to prevent the autorack module from being accidentally tipped/knocked over during loading/unloading operations, such task of securing a structure to avoid accidentally tipping over is an obvious matter of routine safety that a careful operator is expected to obviously take to prevent potential serious hazard.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 6 above, and further in view of Budnick (US 2012/0024188).
Regarding instant claim 9, consider the long autorack module of Budnick, which has a length substantially the same distance between the first and second fixed ends of the modular autorack. In view of Budnick, it would have been obvious to one of ordinary skill in the art to alternatively construct the autorack module of Fylling as a longer autorack module, similar to that taught by Budnick, to enable an autorack module to carry more vehicles in the same autorack module to facilitate handling with fewer steps.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 13 above, and further in view of Black (US 5,765,486).
Regarding instant claim 20, consider the autorack of Fylling that includes three level decks, and the autorack of Black that includes two level decks. It would have been obvious to one of ordinary skill in the art to equipped an autorack module with a first number of decks, such as three level decks similar to that of Fylling, and another autorack module with a second number of decks, such as two level decks similar to that of Black, to achieve expected advantages thereof, e.g., to better accommodate loads/vehicles of different heights.
Applicant’s argument that Fylling discloses couplers 184, 186 and latch 182 for only coupling a flatcar to the sidewalls of an autorack, wherein such coupler and latch are not configured to facilitate lifting movement of the autorack module with respect to the flatcar, such argument is not persuasive because clearly latch 182 of Fylling is a coupler that is configured to detachably engage corresponding coupler 186 to secure the autorack module on the flatcar, wherein coupler 182 is operable to facilitate lifting movement by allowing lifting of the autorack module with respect to the railcar by retracting coupler 182 to release the autorack module, which comprises a floor panel and first and second open ends. In the structure of Fylling, the capability of facilitating lifting movement by allowing lifting of the autorack module is inherent when coupler 182 on the railcar/flatcar is retracted.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK T. LE
Primary Examiner
Art Unit 3617




/MARK T LE/           Primary Examiner, Art Unit 3617